Jaggard, J.
(dissenting).
I respectfully dissent. The evidence in my opinion rebuts the inference of negligence, to* which it may be conceded the circumstances gave rise. It appears that this plaintiff had been subjected to the same treatment by the same machine on seven or eight previous occasions without harm. Defendant called a number of well-known experts of the highest character. The effect of their testimony is: The amperage or the quantity of electricity generated by the machine in question is infinitesimal. It figures at some one-millionth of an ampere, but the electromotive force is large. The effect resembles shooting a piece of eiderdown from a gun. There is great force, but the missile is so slight in character that it can do no harm. No case has ever been known of injury to a person by a static machine, nor is one known in the literature of the profession. The occurrence was “unique in experience,” “a perfect mystery, contrary to all laws of physics.” It could not be accounted for by any action of the static machine. A physician who had been using one in his practice daily since 1885, and had given perhaps one hundred thous- and treatments, gave similar testimony. Another physician with seventeen years’ experience in the use of the machine testified that he knew of nothing which could have produced this injury by this machine, and he knew of nothing which could have prevented *441it. The testimony of the physicians was cogent evidence of its veracity and of their competency.
Certain experiments were performed by defendant after the accident. If it be conceded that this subsequent knowledge of science, as distinguished from the mere application of familiar forces to ordinary substances, was admissible in evidence—compare Staloch v. Holm, 100 Minn. 216, 111 N. W. 264, 9 L.R.A.(N.S.) 112, with Glockner v. Hardwood Mnfg. Co., 109 Minn. 30, 122 N. W. 465—the experiments were not significant in this case. The way in which the conical cap, described as an inverted crown or sunflower, was placed near plaintiff’s head, the one suggested explanation of how the accident happened, is not shown to have been its cause. According to plaintiff, that cap was placed within two or three inches from her head, instead of six or eight inches away, as at other times. The decrease in distance tended to increase the strength of the current communicated to the patient’s head; but it had never been known to produce the effect here complained of before the accident. It was shown by uncontradicted and unimpeached testimony that the force of the charge or amount of electricity used or turned on plaintiff in its usual operation would have been absolutely harmless, however the cap had been adjusted; that if the cap had been placed immediately on top of her head, it might have produced unpleasant sensations, but according to all known experience would not have injured the plaintiff. “Good practice requires that it should just clear the head; that is all.” The patient could perceive the cone in front of her, so that, if there had been a spark, she would have seen it, but did not see it. It is to be noted that it was the back of her head which was burned. Moreover, it is the universal experience that there might have been a spark without possible harm. When an individual passes over a carpet, a spark is often generated, which would, for instance, light gas, without any possible harm to the individual.
The absence of any assistant in the room with plaintiff is not shown to have been a material-factor. How such person, if present, could have prevented the harm, does not appear. If he had, for example, turned off the electricity which operated the machine, its wheels *442would have revolved for some time from momentum. Nor has it been suggested how any interposition could have been effective to have stopped the passage of the current, which plaintiff said took more time than a second, but which must have been practically instantaneous. It appears that the presence of a physician or an assistant was not required by good medical practice, nor that there was any reasonable anticipation of harm which suggested it. Neither the facts in the record nor any conjecture reasonably founded thereon tends to show that the failure of the physician to give plaintiff any directions concerning the use of the machine, or to be present in person or by representative, was the proximate cause of the harm complained of.
The defendant had a right to rely on the presumption of the uniformity of the operation of natural forces. He was not bound to anticipate that a certain exceptional phenomenon, beyond the range of invariable and extensive experience, would happen. The courts have, indeed, denied responsibility for damage due to flood, tempests, or to lightning, which are. known to happen frequently, and of which certain premonitory indications are common. See Baccelli v. North River, 133 App. Div. 449, 118 N. Y. Supp. 29. This accident was like a flash from a clear sky. Wind, it is known, can prove destructive ; but could the proprietor of a place where an electric fan is used be reasonably held to anticipate that the breeze it generated would inflict injury ? It is true defendant was dealing with a force which he knew in many manifestations is dangerous; but in this particular form in numberless instances it had proved innocuous. According to the record before us — and we are controlled by that — nothing within the range of a large and familiar experience suggested even the possibility of harm. Defendant, moreover, had purchased from reputable makers a standard machine, which at the time of the accident was in perfect order. It had previously been operated upon this plaintiff repeatedly and safely. He had a right to rely on its uniform and safe operation. Jenkens v. St. Paul City Ry. Co., 105 Minn. 504, 117 N. W. 928, 20 L.R.A.(N.S.) 401.
I am compelled to conclude that plaintiff suffered from the results of a physical force partially, known and in some measure unknown, *443whose particular potentiality for harm could not have reasonably been foreseen, and for which defendant was not responsible.